fill-!"
                   HE Cp'jfxilDr AE:   : •
                   SAN ANTbsie. 1:      •»•   '
                  2011? ^27l P!ti2:3f
                                                                                *-TJ
                                                                                 S.
                                                                        -|i      C
                                                                         Vs),
a
                                                            ^ 52        -f-!
                                                                                CO
I                                                                               1
                                                                         0
o
            §
            X
                                                                                 d
                                                  2 ^
o           (4>
            O
-5
    a
            Ui
            (—
                                                                        ^1
            VO
                                                                        a
                                                                        or
                                                                        UI|
N                                                                       ci
                                   Ul W
                                                                        ^1
                                                                         Q
                                                                        ol
                                                                        V7
                                                                   V>
                                                                   3
        (                                               (                        c
            n




wmmmmams^




            n
        Lowtil    ^98^369
^tstir jrc                                     'iMjRTii HO'US-'TON TX 773

3T4:sftr R^i.                                      25 SEF 2017 PM 4 t




                                                                                                       fvj
                                                                                                       <=3     -    •_..

                                                                                                       •~J    ;
                                                                                                       CO
                                                                                                       m
                                    Fouril^ Courf o-T/Appiaii                                                 >» f —
                                                                                                       ro     z ;:7

   ilCAL mail                       Cadlna- RlLVI^S ^3lt5+ici (^CH-)-irrv^                            -D
                                    3oo Dilorosa, Suih: 3200 ,'^                                      3C
                                                                                                       _
   Do NOT OP£Ai
                                    San Af^'honio,TX ^S2oS-Zt^3y:?::                                  ^ 5;;;
                                                                                                      CO




                            j'B205—3C53793       llli|fi|i}lluil|j,lli|lilj||)|lli|l),||illi,ljlji|.ljililjlii|i)
         (
I . ''
                 privileged offender wau.
                  NOT ! fi S p Kc T r J>                Y T E YA S
                 DEPAfi Vmi-;•                        ^ • VY/i'^r
                 JUSTICE; • ; >. « H - Y T i 0
                  INSTlTUTiOMS DiViSiON
             •            ./,j. '   I   •   .•   ».        »   1